Title: Thomas Jefferson to William Short, 25 March 1815
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir  Monticello Mar. 25. 15.
            I was waiting to write to you on the subject of my bonds only until I could recieve an answer to a letter I had written enquiring the footing on which treasury notes could be recieved. here they are eagerly recieved at par and the interest, while no one will recieve a bank note but for the purposes of the moment. I speak of the country people, and not of the banking cabals. your letter removing all doubt, as soon as the my library can be delivered, and the notes for it recieved I shall pay off the two bonds due, & probably all. this cannot be till April, and may not till m May. but it shall not be delayed one moment which I can prevent. in the mean time inform me whether you would prefer notes payable at Washington or Philadelphia, and whether in a single large note, or in those of 1000. 100. 50. or 20.D indeed I am not certain that they will issue any larger than 1000.
            There is reason to expect Colo Monroe here shortly. if he will give me a single day your affair shall be settled.
            I do not wonder at your wish to return to France. were it not for my family and possessions here, I should prefer that residence to any other. Paris is the only place where a man who is not obliged to do any thing will always find something amusing to do. here the man who has nothing to do is the prey of ennui.
            ‘Life’s cares are comforts, such by heav’n designed:He that has none, must make them or be wretched.’
            in this country a family for leisure moments, and a farm or profession for those of employment are indispensable for happiness. these mixed with books, a little letter writing, and neighborly and friendly society constitute a plenum of occupation and of happiness which leaves no wish for the noisy & barren amusements and distractions of a city.—God bless the peace! no man in the US. wished for it more than myself. yet without the ‘sauce à l’Orleans’ the dish would not have been so highly palatable. I salute you with constant & affectionate friendship
            Th: Jefferson
          
          
            P.S. I forget whether you returned Dupont on education. I wish much to read Grimm, but he is too bulky for the mail.
          
        